75 F.3d 1391
77 A.F.T.R.2d 96-816, 96 Cal. Daily Op. Serv. 800
KAMILCHE COMPANY;  Simpson Redwood Co., Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 93-15768.
United States Court of Appeals,Ninth Circuit.
Feb. 5, 1996.

Before:  GOODWIN, O'SCANNLAIN and KLEINFELD, Circuit Judges.

ORDER

1
The opinion cited at 53 F.3d 1059 (9th Cir.1995), is hereby amended as follows:


2
At 53 F.3d 1064, before the word "REVERSED," the following paragraph is added:


3
In its petition for rehearing, the government reminds us that Simpson received a benefit in the amount of $300,000.00 as part of the transaction in which it disclaimed its interest and contests whether donative intent has been established to that extent.   If the fair market value of the donated property exceeds the value of the property received in return, the taxpayer has the requisite donative intent for the excess value conveyed.  United States v. American Bar Endowment, 477 U.S. 105, 118, 106 S.Ct. 2426, 2433-34, 91 L.Ed.2d 89 (1986).   Simpson concedes, and we so hold, that its tax deduction must be reduced to that extent, i.e. to $13,800,000.00, based on the stipulated record.


4
Except as granted to the above extent, the petition for rehearing is DENIED.